Name: Commission Regulation (EC) No 2411/2000 of 30 October 2000 repealing Regulation (EC) No 2015/2000 prohibiting fishing for Northern prawn by vessels flying the flag of Sweden
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  Europe
 Date Published: nan

 Avis juridique important|32000R2411Commission Regulation (EC) No 2411/2000 of 30 October 2000 repealing Regulation (EC) No 2015/2000 prohibiting fishing for Northern prawn by vessels flying the flag of Sweden Official Journal L 278 , 31/10/2000 P. 0007 - 0007Commission Regulation (EC) No 2411/2000of 30 October 2000repealing Regulation (EC) No 2015/2000 prohibiting fishing for Northern prawn by vessels flying the flag of SwedenTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(1), as last amended by Regulation (EC) No 2846/98(2), and in particular Article 21(3) thereof,Whereas:(1) Commission Regulation (EC) No 2015/2000(3) prohibits fishing for Northern prawn in Norwegian waters south of 62 ° 00' N by vessels flying the flag of Sweden or registered in Sweden.(2) On 12 October 2000, Denmark transferred to Sweden 25 tonnes of Northern prawn in Norwegian waters south of 62 ° 00' N. Fishing for Northern prawn in Norwegian waters south of 62 ° 00' N by vessels flying the flag of Sweden or registered in Sweden should therefore be authorised. Regulation (EC) No 2015/2000 should therefore be repealed,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2015/2000 is hereby repealed.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 October 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 261, 20.10.1993, p. 1.(2) OJ L 358, 31.12.1998, p. 5.(3) OJ L 241, 26.9.2000, p. 26.